     Case 3:18-cv-01826-N-BH Document 19 Filed 05/06/19                  Page 1 of 2 PageID 118


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TRANSPORTATION COMPLIANCE                          §
SERVICES OF MISSISSIPPI, LLC,                      §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 § Civil Action No. 3:18-CV-1826-N(BH)
                                                   §
SHARON FANCHER,                                    §
                                                   §
               Defendant.                          § Referred to U.S. Magistrate Judge

                                               ORDER

        By Order of Reference, filed August 15, 2018, this case has been referred for full case

management. Before the Court is the plaintiff’s Motion to Dismiss, filed May 2, 2019 (doc. 18).

        Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure provides that a plaintiff may

dismiss its action without a court order by filing a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment. Here, the defendant has answered. (See doc. 8.)

Accordingly, the plaintiff may only voluntarily dismiss its action without a court order by filing a

stipulation of dismissal signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii). If

the defendant consents to voluntary dismissal under Fed. R. Civ. 41(a)(1)(A)(ii), she must file a

written stipulation with the Court no later than 5:00 p.m. on May 13, 2019.

        If the defendant does not consent to voluntary dismissal, the action may be dismissed at the

plaintiff’s request only by court order on terms it considers proper, as provided by Rule 41(a)(2). See

also In re FEMA Trailer Formaldahyde Products Liability, 628 F.3d 157, 162 (5th Cir. 2010); Hyde

v. Hoffmann-La Roche, Inc., 511 F.3d 506, 509 (5th Cir. 2007); Elbaor v. Tripath Imaging, Inc., 279

F.3d 314, 320 (5th Cir. 2002). The decision whether an action should be dismissed under Rule

41(a)(2) is within the sound discretion of the court. Schwarz v. Folloder, 767 F.2d 125,129 (5th Cir.
  Case 3:18-cv-01826-N-BH Document 19 Filed 05/06/19                         Page 2 of 2 PageID 119


1985) (citing La-Tex Supply Co. v. Fruehauf Trailer Division, 444 F.2d 1366, 1368 (5th Cir. 1971)).

Notwithstanding this discretion, voluntary dismissals “should be freely granted unless the non-moving

party will suffer some plain legal prejudice other than the mere prospect of a second lawsuit.” Elbaor,

279 F.3d at 317 (citing Manshack v. Southwestern Elec. Power Co., 915 F.2d 172, 174 (5th Cir.

1990)). The primary consideration is whether the non-movant would be prejudiced or unfairly

affected. Id. at 317-18.

        If the defendant does not consent to voluntary dismissal, then she may file a response and brief

containing citations to relevant authorities1 to the motion no later than May 16, 2019. The plaintiff

may file a reply no later than May 23, 2019.

        SO ORDERED on this 6th day of May, 2019.



                                                            ___________________________________
                                                            IRMA CARRILLO RAMIREZ
                                                            UNITED STATES MAGISTRATE JUDGE




        1
          Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of
briefs in support of most motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of
fact and/or law, and arguments and authorities.” (emphasis added). Briefs containing authorities greatly
assist the Court in making rulings more expeditiously.
